Citation Nr: 1213252	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-30 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	To be determined


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1958 in the Marine Corps, and from November 1958 to May 1976 in the Air Force, to include service in Vietnam.  He died in August 2004.  The appellant is his widow.  

A claim for service connection for the cause of the Veteran's death was previously denied by the RO in February 2005.  On appeal of that decision, in April 2007, the Board of Veterans' Appeals denied the claim.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied the petition to reopen a claim for service connection for the cause of the Veteran's death.  In May 2008, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2008, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008. 

In August 2009, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In January 2010, the Board reopened the previously denied claim for service connection for the cause of the Veteran's death and remanded the merits claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for  further development.  After accomplishing further action, the RO denied the claim (as reflected in an October 2011 supplemental SOC (SSOC), and returned the matter to the Board for further appellate consideration.  

For reasons expressed below, the matter remaining on appeal is being remanded to the RO for further action.  VA will notify the appellant when further action, on her part, is required.


REMAND

Unfortunately, the claims file reflects that further action in this appeal is again warranted, even though such action will regrettably result in further delay of an appellate decision.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   

In the February 2011 remand, the Board determined that a medical opinion was necessary to resolve the claim on the merits.  It was pointed out that the appellant's representative had asserted that the Veteran's service-connected diabetes mellitus had caused or contributed to the Veteran's kidney stones/cancer, and an amended death certificate had listed diabetes as a significant condition which contributed to his death.  It had further been argued at the August 2009 Board hearing that high glucose levels in the Veteran had contributed to his kidney stones and cancer.  However the evidence at the time was deemed insufficient to decide the claim for service connection for the cause of his death.  A medical opinion was needed to directly address the relationship, if any, between the Veteran's death and his cancer.  The remand also directed that all due process requirements be met, to ensure that the record for the examiner is complete, by affording the appellant another opportunity to present evidence or information pertinent to this claim.

Following such remand, and after the appellant was advised in a February 2010 letter to provide additional evidence to VA, the file was forwarded to a VA examiner, who in March 2010, reviewed the claims file and provided an unfavorable opinion as to the relationship between the Veteran's service connected diabetes and the cause of his death.  Among the evidence listed in support of this opinion was a service treatment record dated on October 20, 1970, which was an intravascular pyleography report (IVP report) for hematuria.  However, as pointed out by the Disabled American Veterans representative in a brief dated in March 2012, this service treatment record belonged to a different individual than this Veteran.  Following review of such record, which confirmed that it did not belong in the Veteran's claims file, it has been removed from the claims file.  

Because the March 2010 VA medical opinion was based, in part, on review of a misfiled document in the service treatment records, the Board finds that it should be returned to the examiner to provide an addendum medical opinion based on review of the correct evidence on file.  

The Board also points out that the March 2012 brief has raised a new theory of entitlement for service connection for the cause of the Veteran's death.  Specifically, it is now argued that exposure to contaminated drinking water at Camp Lejeune could have possibly caused or contributed to the Veteran's death.  A review of the claims folder does show that the Veteran was examined in Camp Lejeune, North Carolina at the time of his separation examination from the Marine Corps in July 1958.  Specific guidelines are in place for adjudicating claims based on exposure to contaminated drinking water in Camp Lejeune between 1957 and 1987.  See VBA Training Letter 11-03 (April 27, 2011) (Supersedes VBA Fast Letter 11-03 (January 11, 2011)).  See also M21-1 MR, Part IV, Subpart II, 1 H.  Of note, the VBA Training Letter cites findings from the National Research Council attributing various diseases to certain contaminants found in water supplies at Camp Lejeune, including kidney cancer (the immediate cause of the Veteran's death listed on his death certificate).  See VBA Training Letter 11-03 p. 10.  Prior to the issuance of the VBA Training Letter in April 2011, VBA Fast Letter No. 11-03 (Jan. 11, 2011) was issued which provided instructions for claims involving exposure to contaminated water during service at Camp Lejeune.  

In order to afford due process in this matter, in which service connection for the Veteran's cause of death is now being argued on the alternate theory of exposure to contaminated drinking water in Camp Lejeune; further action must be taken by the RO.  Such processing of claims based on exposure to contaminated water at Camp Lejeune is noted to be centralized at the RO in Louisville, Kentucky.  See VBA Fast Letter No. 11-03 (Jan. 11, 2011); see also, M21-1 MR, Part IV, Subpart II, 1 H 32, (f) through (k). 

While this matter is on remand, to ensure that all due process requirements are met,  the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim for service connection for the cause of the Veteran's death, on the merits.  The RO's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for the cause of the Veteran's death, on the merits.

As a final point, the Board notes that the record raises a question as to the appellant's current representative.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1) (2011).  A power of attorney, executed on either VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA. 38 C.F.R. § 14.631(a). 

In this matter, the appellant executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative appointing the DAV as her representative.  This was done in March 2005.  The DAV is noted to have prosecuted this claim for service connection for the cause of the Veteran's death on the appellant's behalf, with the most recent submission of the post remand brief on her behalf in March 2012.  

However, in October 2011, the appellant executed a VA Form 21-22, Appointment of Attorney or Agent as her representative, naming private attorney Robert B. Adams as authorized to represent her for VA matters.  This appointment was made after she filed a claim for nonservice-connected pension based on the need for aid and attendance in September 2011.  This claim was granted by a February 2012 rating which is also noted to have included a proposed finding of incompetency.  Neither matter is before the Board at present; however it is noted that the representative to whom a copy of the February 2012 rating decision was given was the attorney Robert B. Adams.  What has not been made clear was whether the appellant intended for this private attorney to also represent her in the current issue on appeal, entitlement to service connection for cause of the Veteran's death.  Further confusing the matter is the fact that the DAV continued to file a brief on her behalf in the current appeal in March 2012.  The private attorney has not sent any correspondence in regards to the current appeal.  Thus, before any further action, to include re-adjudication, is accomplished, clarification of the appellant's  representation in the current matter is necessary.  

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should clarify, in writing, the appellant's intentions regarding representation in this appeal, and appropriate documentation should be associated with the claims file.

2.  Thereafter, the RO should send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should also clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  In accordance with VBA Fast Letters No. 11-03, dated on January 11, 2011 and on April 27, 2011, as well as any subsequent directives, the appeal for service connection for cause of the Veteran's death [which now includes a claim based on exposure to water contaminates during service at Camp Lejeune] must be remanded to the Louisville, Kentucky RO for further development, to include examination(s) as deemed appropriate.  See Fast Letters No. 11-03 (January 11, 2011); VBA Training Letter 11-03 (April 27, 2011) (Supersedes VBA Fast Letter 11-03 (January 11, 2011)).  See also M21-1 MR, Part IV, Subpart II, 1 H.  

6.  Should the development undertaken in conjunction with the above cited VBA Fast Letters No. 11-03, dated on January 11, 2011 and on April 27, 2011, result in an unfavorable disposition based on exposure to contaminated water in Camp Lejeune, the RO should return the claims file to the examiner who conducted the March 2010 VA examination for an addendum opinion.  If this examiner is not available, the file should be forwarded to the appropriate specialist.  

After comprehensive review of the corrected record, the physician should provide an opinion as to the relationship, if any, between service or service connected disability and the Veteran's death.  Specifically, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that a disability of service origin (in particular, diabetes mellitus) caused, or contributed substantially or materially to cause, the Veteran's death.  In rendering the requested opinion, the physician should specifically address the likelihood and extent that the Veteran's diabetes mellitus led to the development of kidney stones and cancer, as alleged, or is otherwise related to the Veteran's death.  

In rendering the requested opinion, the physician must also consider and discuss the service treatment records, the Veteran's original and amended certificate of death, and all pertinent medical treatment record of record.  The physician is alerted that the service treatment record from October 1970, specifically an IVP report for hematuria that had been cited in the previous examination, was removed from the file as having been misfiled and should not be considered. The physician should set forth the complete rationale for the conclusions reached in a printed (typewritten) report. 

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for the cause of the Veteran's death, on the merits, in light of all pertinent evidence and legal authority. 

9.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 






appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


